DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 29 November 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s election without traverse of “two or more targeting moieties that target different cell surface molecules” in the reply filed on 6 November 2019 is acknowledged. Claims 1-20, 24 and 25 read on the elected species. Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 November 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 4-20, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virtanen (“Virtanen”; U.S. Patent Number 6,379,699; of record) in view of Muzykantov et al. (U.S. Pre-Grant Publication Number 2003/0206911; of record) and Nilsen et al. (“Nilsen”; J. Theor. Biol. (1997) 187, 273–284; applicants IDS of 16 November 2017, item 57). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 29 November 2019. A response to applicant’s traversal follows the reiterated rejection below.
The invention is drawn to a composition comprising a DNA dendrimer and one or more targeting moieties, wherein the DNA dendrimer is formed by an initiating monomer which comprises two polynucleotide strands that share a central region of complementary sequences where the two strands hybridize to each other, leaving four terminal single-stranded polynucleotide binding arms which anneal to complementary binding arms on extending monomers to form the DNA dendrimer. The one or more targeting moieties may comprise a polypeptide which binds to a cell surface molecule and is linked to said DNA dendrimer. The composition may further comprise a cargo selected from a biologically active agent, a 
The composition may further comprise a secondary carrier selected from a liposome, a non-DNA dendrimer, a polymer carrier, a microbubble, a paramagnetic particle, a ferromagnetic particle, a self-assembled polymer, a polymersome, a filomicelle, a protein or lipoprotein particle, and a cellular component. At least one targeting moiety may be linked to said secondary carrier. The targeting moiety may associate with at least one cell component comprising of a cell surface protein, carbohydrate or lipid. The targeting moiety may bind to a cellular adhesion molecule (CAM) or a cell surface molecule associated with classical endocytosis. The (CAM) may be selected from ICAM-1, platelet-endothelial cell adhesion molecule (PECAM), PECAM-1, activated leukocyte cell adhesion molecule (ALCAM), B-35 lymphocyte cell adhesion molecule (BL-CAM), vascular cell adhesion molecule (VCAM), mucosal vascular addressin cell adhesion molecule (MAdCAM), CD44, LFA2, LFA-3 or basigin, and the cell surface molecule may selected from the group consisting of mannose-6-phosphate receptor and transferrin receptor.
The targeting moiety may be selected from the group consisting of an antibody, an aptamer, a nucleic acid, a peptide, a carbohydrate, a lipid, a vitamin, a toxin, a component of a microorganism, a hormone, a receptor ligand and any derivative thereof. The antibody may be selected from a monoclonal antibody, a humanized antibody, a synthetic antibody, a heavy chain antibody, and a biologically active fragment of an antibody, wherein the biologically active fragment is a Fab fragment, a F(ab')2 fragment, and a Fv fragment. The antibody may be an anti-
The invention comprises a pharmaceutical composition comprising a composition of claim 1 and a pharmaceutically-acceptable excipient. The invention also comprises a method for delivering a cargo to a cell, comprising contacting said cell with a DNA dendrimer and said cargo, wherein said DNA dendrimer comprises a targeting moiety, wherein said targeting moiety binds said cell, thereby delivering the cargo to said cell. The cargo may be delivered to the cytosol of said cell. The cell may be a mammalian cell, and wherein said targeting moiety binds to with at least one of a cell surface protein, carbohydrate, or lipid or combination thereof on the cell. The cargo may be RNA. The first targeting moiety may bind ICAM-1 or PECAM-1. The DNA dendrimer may comprise three layers.
Virtanen teaches a composition comprising a DNA-based carrier and a targeting moiety linked to said DNA-based carrier for example, at figure 1 and columns 3 and 6. The first paragraph of column 3 teaches joining two or more different effector molecules, wherein one effector molecule is a targeting moiety and the other effector molecule is a therapeutic moiety. Starting at line 21 of the same column (for example), Virtanen teaches a double-stranded DNA, wherein one strand of the double-stranded DNA is bound to one such effector molecule, and the second strand of the double-stranded DNA is bound to another effector molecule. Column 6 of Virtanen discloses supramolecular components joined by hydrogen bonding due to the presence of complementary nucleic acids bound to targeting moieties and therapeutic moieties. The first full paragraph of column 7 discloses numerous effector molecules including proteins, ligands and antibodies designed for targeting, including targeting adhesins, and the third full paragraph of column 7 discloses numerous therapeutic effector molecules including enzymes and drugs for 
Virtanen teaches targeting adhesins, but does not teach targeting cellular components including cellular adhesion molecule (CAM) selected from ICAM-1, platelet-endothelial cell adhesion molecule (PECAM), PECAM-1, activated leukocyte cell adhesion molecule (ALCAM), B-35 lymphocyte cell adhesion molecule (BL-CAM), vascular cell adhesion molecule (VCAM), mucosal vascular addressin cell adhesion molecule (MAdCAM), CD44, LFA2, LFA-3, basigin, mannose-6-phosphate receptor and transferrin receptor.
Muzykantov teaches at paragraph [0005] the use of transferrin antibodies, and at paragraphs [0018] and [0019], the use of PECAM antibodies to provide for cellular internalization with regard to the compositions of their invention. 
Nilsen teaches a class of dendrimers constructed a nucleic acid monomer that corresponds to the initiating monomer of the instant invention. Nilsen teaches that the specially designed initiating monomer is a heterodimer of two single stranded nucleic acid oligomers 
It would have been obvious to one of ordinary skill in the art to modify the targeting element of Virtanen, drawn to the use of antibodies recognizing adhesins by substituting antibodies that target transferrin or PECAM. One of ordinary skill in the art would have been motivated to do so, since each of adhesin, transferrin, and PECAM are known to be targetable for the purpose of promoting cellular internalization as evidenced by the teachings of Virtanen with regard to adhesin and Muzykantov with regard to transferrin and PECAM. It is prima facie obvious to substitute one known element for another to obtain predictable results. Furthermore, it would have been obvious to one of ordinary skill in the art to start from an initiating monomer taught by Nilsen, since Nilsen teaches numerous advantages of dendrimer molecules built in the manner taught therein, including the ability to design by ideal dendrimer size and weight, and attachment capability. One of ordinary skill in the art would have had a reasonable expectation of success in making and using such constructs, since all necessary reagents and method steps are combinable and clearly laid out across the combined references. Accordingly, in the lack of evidence to the contrary, the invention as a whole would have been considered prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Traversal

In response, this has been fully considered, but is unpersuasive. The assertion that Virtanen does not mention cytosolic delivery at all in the specification is incorrect. Attention is respectfully directed to column 18, starting at line 46 and continuing through to column 19 (emphasis added): 
“Another aspect of the invention is to provide binding molecule-multienzyme complexes adapted so as to mediate the transfer of polynucleotides of interest into a host cell, i.e., transfection or transformation (FIGS. 15A-C). Binding molecule-multienzyme complexes of the invention for cell transfection comprise effect of molecules capable of initiation the natural internalization machinery of a eukaryotic cell...Additionally, sets of supramolecular components of the invention may be used to transform cells by employing the internalization machinery of the cell…. Supramolecular assemblies of the invention may also comprise additional nucleic acids for internalization into a host cell of interest. Nucleic acid components of Supramolecular assemblies for cell transformation may be detached from the Supramolecular assembly in a variety of ways.”

Accordingly, the assertion that Virtanen doesn’t teach cytosolic delivery to a cell is unfounded. The rejection is considered proper for at least these reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633